Citation Nr: 1227607	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-18 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD), prior to April 7, 2011.

2.  Entitlement to a rating in excess of 50 percent for the service-connected PTSD beginning on April 7, 2011.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to February 1973.

This case initially came before the Board of Veterans' Appeal (Board) on appeal of a rating decision of the RO.

When this case was previously before the Board in February 2011, it was remanded for additional development.  It has since returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file revealed additional VA outpatient treatment records dated from April 2011 to July 2012.  The record reflects that the RO has had the opportunity to review those records dated through February 2012.  While the RO has not considered the records dated from February 2012 through July 2012, these records are essentially cumulative and redundant of the treatment records previously considered.  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2011).

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In this appeal, the RO has awarded staged ratings from April 7, 2011 for the disability under consideration, consistent with Fenderson.  However, as higher ratings for this disability are available at each stage noted on the title page, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings at each stage remain viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDING OF FACT

For the period of the appeal prior to and beginning on April 7, 2011, the service-connected PTSD is shown to have been manifested by nightmares, difficulty sleeping, decreased concentration and memory, irritability, anxiety, depression, and social isolation; collectively; more than occupational and social impairment with reduced reliability and productivity is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 50 percent, but no higher for the service-connected PTSD prior to April 7, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for the assignment of a rating in excess of 50 percent for the service-connected PTSD beginning on April 7, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter mailed in October 2007, prior to the initial adjudication of the claim.  This letter included notice with respect to the initial-disability-rating and effective-date-elements of the Veteran's claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA and treatment records, statements from a counselor at the Vet center, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  

 
II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected. Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  Here, as the RO has already assigned staged ratings for the Veteran's PTSD, the Board will consider the propriety of those ratings, as well as whether any further staged rating of the disability is warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the RO granted service connection for PTSD in a November 2008 rating decision.  An initial 10 percent rating was assigned beginning on October 23, 2007 (the date of the claim for service connection).  The Veteran appealed the assignment of this rating.  As noted, in February 2012, during the course of the appeal, the RO increased the rating to 50 percent, effective on April 7, 2011 (the date of VA examination reflecting an increase in symptomatology). 

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to a service-connected PTSD, the medical evidence reflects diagnoses of other psychiatric disorders. Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

The pertinent evidence of record includes a December 2007 statement from a Vet Center counselor.  He noted that the Veteran had requested counseling for stress-related problems.  He was attending weekly counseling for combat veterans.  The Veteran's symptoms included intrusive memories of in-service stressors, insomnia, hypervigilance and chronic irritability.  He also indicated that he avoided events and places that reminded him of his Vietnam experiences.  

On VA examination in April 2008, the Veteran reported that, after service, he worked at a shipyard, but medically retired in 1991 after undergoing vertebrae fusion surgery.  He had been married for 35 years and had 3 adopted daughters, 10 grandchildren, and 2 great-grandchildren.  

The Veteran denied a history of suicidal ideation.  He felt nervous most of the time and indicated that he had nightmares of Vietnam "once in a blue moon."  He thought about Vietnam whenever he heard a news story on Iraq.  He preferred to be by himself, but had no history of loss of control of temper or serious anger management problems, although he was irritable at times.  

The Veteran reported to the examination appropriately dressed and neatly groomed.  Although reportedly anxious, he had a good sense of humor and chuckled frequently throughout the examination.  He was oriented though occasionally confused.  His concentration and recall abilities appeared to be poor.  Verbal comprehension was also poor and abstracting ability appeared to be average.  He did not appear comfortable expressing himself with other people, and the examiner noted that his difficulties in communication might have contributed to his tendency to withdraw from social interaction over the years.  He was not taking any medication, but found his counseling sessions helpful.  

The examiner diagnosed depression due to general medical condition and assigned a GAF score of 60.  He determined the Veteran did not report clinically significant levels of PTSD symptomatology, such as acute anxiety responses, anhedonia or dysphoria.  

At a VA examination in June 2008, the examiner noted that the Veteran did not emphasize the frequency of his symptoms to any extent and continued to report nightmares of Vietnam "once in a blue moon."

The examiner reported that he talked with the Veteran's counselor at the Vet Center in an attempt to assess whether the Veteran had PTSD.  She indicated that the Veteran was an active participant in group discussion, although he did have a tendency to remain quiet.  She was of the opinion that the Veteran did have PTSD as well as some depression.  

After careful consideration, the examiner indicated that there was a 50 percent chance that the Veteran met the 6 criteria as required for a DSM-IV diagnosis of PTSD.  Thus, he assigned a diagnosis of chronic PTSD, trace to mild.  

On VA examination in April 2011, the Veteran presented casually dressed and made consistent eye contact.  He had a serious, friendly and matter-of-fact demeanor with moderate energy.  He displayed hand-wringing continually throughout the examination.  He rambled circumstantially, gave excessive details, and did not respond well to the interview structure.  He displayed some memory problems.  He reported living with his wife, one of his daughters, and 2 grandchildren.  His medical history was noteworthy for a stroke in 2009.  

The examiner indicated, however, that the Veteran's problems with concentration existed before the stroke.  It was noted that the Veteran lived an inactive and socially isolated life.  He expressed sadness at his inability to do anything around the house due to his physical limitations.  

With respect to activities, the Veteran reported attending Sunday worship services and reading the Bible, but had difficulty in recent years maintaining his concentration.  He stopped going to treatment at the Vet Center following the stroke because he could no longer drive himself there.   The Veteran admitted to having suicidal thoughts when he was younger.  

On mental status examination, the Veteran was noted to be calm, expressive, spontaneous and pleasant.  His pattern of speech was soft spoken and expressive, but halting at times.  His energy level was moderate.  His thoughts were organized loosely, and he rambled circumstantially.  He required repeated redirection and interview structure.  He also expressed concerns about memory problems.  

The examiner indicated that the Veteran's stroke appeared to have complicated his PTSD, in that his activity level had decreased and social isolation had increased since the stroke.  

Furthermore, the cognitive confusion made if difficulty to understand the current primary cause of his concentration, attention and memory problems-although the examiner did point out that previous examinations conducted before the stroke noted memory and concentration problems.  

Although there were overlaps in symptoms, the examiner indicated that the Veteran experienced moderate PTSD and moderate clinical depression.  The cumulative effect of his PTSD and depression negatively impacted his psychological functioning and interpersonal relationships.  

As regards the duration, frequency, and severity of the Veteran's PTSD symptoms, the examiner noted that current frequency varied across all symptoms clusters.  While hyperarousal symptoms varied, sleep disturbances occurred 4 to 7 nights a week, and irritability and anger occurred 3 to 10 times per week.  He seldom experienced hypervigilance.  

Psychic numbing was noted occur daily in various forms, in that he was socially isolated and experienced an absence of pleasure and enjoyment in life.  He re-experienced combat trauma through memories and nightmares that occurred irregularly, but less than 3 times per week.  

The examiner indicated that his PTSD was manifested in a silent, avoidant, withdrawn, and covert quality in comparison to the chaotic, dramatic, hostile, and overt presentation by many people with combat-related PTSD.  Hyperarousal symptoms, including incidents of anger 3 to 10 times per week, and daily problems with concentration were indicated.  

The Veteran also endorsed intrusive memories and nightmares of his combat experiences.  He also described symptoms of avoidance, in that he had never talked about his war experiences outside of his therapy group.  

In addition, the examiner noted that the Veteran had not experienced a remission in his overall PTSD symptomatology since he began treatment and his coping resources were effective inconsistently.  

The Veteran's clinical depression was manifested by a typical mood of sadness with irritability, a chronic depressed mood without tearful episodes, pessimism about his future, a feeling of worthlessness, excessive worry, sleep disturbance, difficulty with concentration, and loss of interest in previously enjoyable activities.  The examiner concluded by diagnosing PTSD and major depressive disorder.  He assigned a GAF score of 60.  

An April 2011 VA geriatric medical consultation reflected that the Veteran complained of worsening memory since the stroke.  He admitted to an occasional depressed mood, but denied hallucinations, delusions or paranoia.  His wife indicated increased irritability.  

The Veteran also underwent VA neuropsychology evaluation in April 2011.  The results of this evaluation indicated inadequate effort on the tasks presented.   It was noted that, while at times the Veteran might have tried his best on cognitive tests, at other times clearly failed to do so. The results were thus invalid, and underestimated his true cognitive abilities.  

The findings of intact performance in specific cognitive domains indicated that he was able to function at least at that level, but findings of deficit could not be interpreted.  Within this context, naming and visuoconstruction were intact.  He performed in the impaired or borderline range on tests of memory, attention, verbal fluency and executive functions. He endorsed mild depressive symptomatology on questionnaire, but not on interview. 

At VA treatment in July 2011, the Veteran denied having a history of psychiatric or psychological treatment, but endorsed a depressed mood, irritability, difficulties with memory, difficulty organizing tasks and occasional hopelessness.  He self-reported mild depressive characteristics and continuing depressive symptoms on his current medication, citalopram, which was prescribed in January 2011.  In addition, he endorsed nightmares, guilt and feelings of worthlessness.  He denied thoughts of death, suicidal or homicidal ideation or plan, anxiety, auditory and visual hallucinations, paranoid ideation or delusions.   

On mental status examination, the Veteran appeared well groomed with good hygiene.  He had a flat affect, appeared sad, and had fair eye contact.  Diagnoses of depression and PTSD, as well as a GAF score of 55, were assigned.

At VA treatment in October 2011, the Veteran reported that the sertraline had improved his mood and that he was less irritable and more hopeful.  He reported an
additional benefit of taking sertraline was that his sleep quality was better.  He endorsed rare nightmares about Vietnam.   He still endorsed experiencing difficulties with memory and difficulty in organizing tasks.  He denied suicidal or homicidal ideation or psychosis or delusions.  It was indicated that his wife was supportive and that he had good relationships with his daughters, grandchildren and great-grandchildren.  

On mental status examination, the Veteran appeared well-groomed with good hygiene.  He had a restricted affect, but was calm, cooperative and pleasant with fair eye contact.  There were no psychomotor deficits considering patient's pre-existing medical status.  His speech was normal in rate, rhythm and tone.  He denied suicidal or homicidal ideation, hallucinations and/or delusions. His thought processes were normal, appropriate, coherent and relevant.  He was oriented to place, setting, time and circumstance.  Judgment and insight were noted to be fair.  A GAF score of 61 was assigned.

In November 2011, the Veteran stated that medication had been helpful; however, he continued to present with depressive mood, sleep disturbances, isolation and limited social interaction.  He reported avoidance behaviors, difficulty around large crowds, flashbacks, intrusive memories, irritability, increased anxiety, hyper vigilant behavior, and memory and concentration problems.

In January 2012, the Veteran reported being concerned about the intensity of his regular nightmares.  He was to undertake a six week session in nightmare therapy.  The Veteran also discussed difficulty with memory as well as ongoing health issues.
He had been attending a men's PTSD group regularly and found the sessions to be helpful.  He did not talk very much and mainly stayed to himself during group therapy, but the group helped.

Another January 2012 treatment report reflected that the Veteran reported taking sertraline, having improved his social interaction and being less irritability. His wife had told him he was calmer. He reported getting along better with his wife with fewer marital arguments.  He was still experiencing residual Vietnam combat PTSD symptoms of anxiousness, avoidance, and difficulty concentrating and completing tasks.  He denied side effects with sertraline.  He felt hopeful about his future.

The Veteran indicated that his sleep quality remained better and that he slept 6 hours at night. He had no recollection of vivid nightmares since starting sertraline. His appetite and energy were adequate. He denied suicidal or homicidal ideation or psychosis or delusions.  He was attending a weekly PTSD men's group. He reported the ability to spend time with other veterans helped him to cope with his issues and concerns.  He had a good support network of wife, his adult children, and grandchildren.

The VA outpatient treatment records through July 2012 reflected that the Veteran was seen in group therapy.  These reports reflected that the Veteran presented as well groomed with good hygiene.  He had a restricted affect and was calm and cooperative with fair eye contact.  Speech was of a normal rate and rhythm.  He reported that his mood was "up and down," but the medication helped.  His affect was subdued.  He denied suicidal or homicidal ideation, delusions or hallucinations.  He was oriented and insight and judgment were good.  A GAF score of 61 was assigned.

Collectively, the aforementioned medical evidence reflects that, both prior to and since April 7, 2011, the service-connected PTSD had been manifested by nightmares, difficulty sleeping, difficulties with focus and concentration, memory problems, irritability, anxiety, depression, isolative behavior and social withdrawal.  

While the Veteran has not demonstrated rated all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture-particularly, irritability, depression, anxiety, concentration and memory problems, and social isolation-suggest occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  

While the VA examinations conducted prior to April 2011 did not appear to reflect as serious of symptomatology as indicated on later examinations, these examinations were mainly to assess the Veteran's current psychiatric diagnosis.  Moreover, the VA examiner in April 2011noted that the Veteran had not experienced a remission in his overall PTSD symptomatology since he began treatment-suggesting that the severity of symptomatology had been the same prior to April 2011.  

Thus, in reviewing the entire record, the Board finds that the service-connected PTSD was productive of a disability picture that more nearly approximated the criteria for a 50 percent, but no higher, rating for the period of the appeal prior to April 7, 2011.  See 38 C.F.R. §§ 4.3 4.7.  

At no point during the period of the appeal, had the service-connected PTSD met the criteria for the higher rating of 70 percent.  As noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  

Significantly, the medical evidence does not show such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene that would require the assignment of a 70 percent rating.  

As discussed, to the extent that the service-connected PTSD is not shown to cause more than moderate impairment in social and occupational functioning, a rating higher than 50 percent is not for application in this case.  While the Veteran's relationship with his wife is somewhat strained in that there are periods of irritability, he is still married and has good relationship with his children and grandchildren.  

Thus, on this record, the Veteran is able to maintain social and family relationships, including participating in church and attending group therapy session.  

The VA examiners also determined that the Veteran's psychiatric symptoms were only of moderate severity and that he was able to perform functions at a reduced level.

The Board further notes that the GAF scores assigned since the effective date of the grant of service connection-ranging from 55 to 64-alone do not provide a basis for assigning a rating in excess of 50 percent for the service-connected PTSD.

According to DSM-IV, a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In this case, the GAF scores above 60 clearly reflect even less impairment than that contemplated in the current 50 percent rating; hence, these scores provides no basis for a higher, initial rating.  Moreover, the GAF score of 55 appears to suggest a level of impairment consistent with that contemplated in the 50 percent rating.  

Accordingly, the Board finds that, pertinent to the period on appeal, the service-connected PTSD more closely approached the criteria for the 50 percent.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for a 100 percent rating likewise are not met.

As a final point, it is noted that, in analyzing both periods of this claim, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  

The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular criteria for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, it is found to be inadequate.  If the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step as to whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology and provides for ratings higher than that assigned based on more significant functional impairment.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the higher, 50 percent rating for the period prior to April 7, 2011, but finds that the preponderance of the evidence is against assignment of any higher rating for the period of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


ORDER

An increased, initial 50 percent rating, but not higher for the service-connected PTSD for the period prior to April 7, 2011, is granted, subject to the legal authority governing the payment of VA compensation.

An increased rating in excess of 50 percent for the service-connected PTSD is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


